


Exhibit 10.1


WAL-MART STORES, INC.
STOCK INCENTIVE PLAN OF 2005


AS AMENDED JANUARY 1, 2005

         1.1 Purpose. Wal-Mart Stores, Inc. (“Wal-Mart”) believes it is
important to provide incentives to Wal-Mart’s Associates through participation
in the ownership of Wal-Mart and otherwise. This Wal-Mart Stores, Inc. Stock
Incentive Plan of 2005 was established under the name Wal-Mart Stores, Inc.
Stock Incentive Plan of 1998 (“1998 Plan”). The 1998 Plan has been amended from
time to time and hereby is amended, restated, and renamed as set forth herein,
effective January 1, 2005, subject to the approval of Wal-Mart stockholders. The
purpose of the Plan is to provide incentives to certain Associates to enhance
their job performance, to motivate them to remain or become associated with
Wal-Mart and its Affiliates, and to increase the success of Wal-Mart. The Plan
is not limited to executive officers of Wal-Mart but will be available to
provide incentives to any Associate that the Committee believes has made or may
make a significant contribution to Wal-Mart or an Affiliate of Wal-Mart.


DEFINITIONS

         2.1 “Affiliate” means any corporation, partnership, limited liability
company, business trust, other entity or other business association that is now
or hereafter controlled by Wal-Mart.

         2.2 “Associate” means any person employed by Wal-Mart or any Affiliate.

         2.3 “Board” means the Board of Directors of Wal-Mart.

         2.4 “Cause” means the Associate’s commission of any act deemed
detrimental to the best interest of Wal-Mart or any Affiliate or failure to
perform satisfactorily his or her assigned duties, each as determined in the
sole discretion of the Committee.

         2.5 “Code” means the Internal Revenue Code of 1986, as amended.

         2.6 “Committee” means (a) as to Associates who are Section 16 Persons
and as to Covered Employees whose awards are intended to be Qualified
Performance Based Awards, the Compensation, Nominating and Governance Committee
of the Board, and (b) as to all other Associates, the Stock Option Committee of
the Board, unless the Board delegates such administration of the Plan or a
particular feature of the Plan to another Committee of the Board.

         2.7 “Continuous Status as an Associate” means the absence of any
interruption or termination of the employment relationship between an Associate
and Wal-Mart or an Affiliate. Continuous Status as an Associate shall not be
considered interrupted in the case of (a) sick leave, (b) military leave, or (c)
any other leave of absence approved by Wal-Mart or an Affiliate; provided that
leave does not exceed one year, unless re-employment upon the expiration of that
leave is guaranteed by contract or law or unless provided otherwise by a policy
of Wal-Mart or an Affiliate.

         2.8 “Covered Employee” has the meaning set forth in Code Section
162(m)(3).

         2.9 “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations adopted thereunder.



--------------------------------------------------------------------------------




Exhibit 10.1

         2.10 “Fair Market Value” means, as of any date, the composite closing
sales price for a Share (a) on the New York Stock Exchange (or if no trading in
Shares occurred on that date, on the last day on which Shares were traded) or
(b) if the Shares are not listed for trading on the New York Stock Exchange, the
value of a Share as determined in good faith by Committee.

         2.11 “Fiscal Year” means the 12-month period beginning on each February
1 and ending on the following January 31.

         2.12 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Code Section 422.

         2.13 “Nonqualified Option” means an Option not intended to be treated
as an Incentive Stock Option.

         2.14 “Notice of Plan Award” means the agreement or other document
evidencing and governing any Plan Award.

         2.15 “NYSE” means the New York Stock Exchange or any successor
organization thereto.

         2.16 “Option” means a stock option to acquire a certain number of the
Subject Shares granted pursuant to the Plan.

         2.17 “Parent/Subsidiary Corporation” means a “parent corporation”
(within the meaning of Code Section 424(e)) or a “subsidiary corporation”
(within the meaning of Code Section 424(f)) of Wal-Mart, in each case determined
as of the date of grant.

         2.18 “Performance Goals” means the pre-established objective
performance goals established by the Committee for each Performance Period. The
Performance Goals may be based upon the performance of Wal-Mart, of any
Affiliate, or a division thereof, or of an individual Recipient, using one or
more of the Performance Measures selected by the Committee. Separate Performance
Goals may be established by the Committee for Wal-Mart or an Affiliate, or
division thereof, or an individual. The Performance Goals shall include one or
more threshold Performance Goals under which no portion of the Plan Award shall
become vested, be transferred, retained, or the value of which is to be paid as
provided by the Plan and Notice of Plan Award, if the threshold goals or goals
are not achieved. With respect to Recipients who are not Covered Employees, the
Committee may establish other subjective or objective goals, including
individual Performance Goals, which it deems appropriate. The preceding sentence
shall also apply to Covered Employees with respect to any Plan Awards not
intended at the time of grant to be Qualified Performance Based Awards.

         Performance Goals may be set at a specific level, or may be expressed
as a relative percentage to the comparable measure at comparison companies or a
defined index. Performance Goals shall, to the extent applicable, be based upon
generally accepted accounting principles, but shall be adjusted by the Committee
to take into account the effect of the following: changes in accounting
standards that may be required by the Financial Accounting Standards Board after
the Performance Goal is established; realized investment gains and losses;
extraordinary, unusual, non-recurring, or infrequent items; currency
fluctuations; acquisitions; divestitures; litigation losses; financing
activities; expenses for restructuring or productivity initiatives; other
non-operating items; new laws, cases or regulatory developments that result in
unanticipated items of



--------------------------------------------------------------------------------




Exhibit 10.1

gain, loss, income, or expense; executive severance arrangements; investment
returns relating to investment vehicles which are unaffiliated with Wal-Mart, an
Affiliate, or divisional operating strategy; and other items as the Committee
determines to be required so that the operating results of Wal-Mart, a division,
or an Affiliate shall be computed on a comparative basis from Performance Period
to Performance Period. Determination by the Committee or its delegate shall be
final and conclusive on all parties, but shall be based on relevant objective
information or financial data.

         2.19 “Performance Measures” means one or more of the following
criteria, on which Performance Goals may be based: (a)earnings (either in the
aggregate or on a per-Share basis, reflecting dilution of Shares as the
Committee deems appropriate and, if the Committee so determines, net of or
including dividends) before or after interest and taxes (“EBIT”) or before or
after interest, taxes, depreciation, and amortization (“EBITDA”); (b) gross or
net revenue or changes in annual revenues; (c) cash flow(s) (including either
operating or net cash flows); (d) financial return ratios; (e) total stockholder
return, stockholder return based on growth measures or the attainment by the
Shares of a specified value for a specified period of time, Share price, or
Share price appreciation; (f) earnings growth or growth in earnings per Share;
(g) return measures, including return or net return on assets, net assets,
equity, capital, investment, or gross sales; (h) adjusted pre-tax margin; (i)
pre-tax profits; (j) operating margins; (k) operating profits; (l) operating
expenses; (m) dividends; (n) net income or net operating income; (o) growth in
operating earnings or growth in earnings per Share; (p) value of assets; (q)
market share or market penetration with respect to specific designated products
or product groups and/or specific geographic areas; (r) aggregate product price
and other product measures; (s) expense or cost levels, in each case, where
applicable, determined either on a company-wide basis or in respect of any one
or more specified divisions; (t) reduction of losses, loss ratios or expense
ratios; (u) reduction in fixed costs; (v) operating cost management; (w) cost of
capital; (x) debt reduction; (y) productivity improvements; (z) average
inventory turnover; (aa) satisfaction of specified business expansion goals or
goals relating to acquisitions or divestitures; (bb) customer satisfaction based
on specified objective goals or a Wal-Mart-sponsored customer survey; (cc)
Associate diversity goals; (dd) Associate turnover; (ee) specified objective
social goals; or (ff) safety record.

         Performance Measures may be applied on a pre-tax or post-tax basis, and
based upon the performance of Wal-Mart, of any Affiliate, of a division thereof,
or other business unit, or of an individual Recipient. The Committee may, at
time of grant, in the case of a Plan Award intended to be a Qualified
Performance Based Award, and in the case of other grants, at any time, provide
that the Performance Goals for such Plan Award may include or exclude items to
measure specific objectives, such as losses from discontinued operations,
extraordinary gains or losses, the cumulative effect of accounting changes,
acquisitions or divestitures, foreign exchange impacts, and any unusual
nonrecurring gain or loss.

         2.20 “Performance Period” means that period established by the
Committee during which the attainment of Performance Goals specified by the
Committee with respect to a Plan Award are to be measured. A Performance Period
may be a 12-month period or a longer or shorter period.

         2.21 “Performance Share” means the right to receive the value of a
Share upon attainment of specified Performance Goals.



--------------------------------------------------------------------------------




Exhibit 10.1

         2.22 “Plan” means this Wal-Mart Stores, Inc. Stock Incentive Plan of
2005, as amended from time to time.

         2.23 “Plan Award” means an award or right granted under the plan
consisting of an Option, Restricted Stock, Restricted Stock Right, Stock
Appreciation Right, or Performance Share. The terms and conditions applicable to
a Plan Award shall be set forth in the applicable Notice of Plan Award.

         2.24 “Qualified Performance Based Award” means a Plan Award to a
Covered Employee or to an Associate that the Committee determines may be a
Covered Employee at the time the Wal-Mart or an Affiliate would be entitled to a
deduction for such Plan Award, which is intended to provide “qualified
performance-based compensation” within the meaning of Code Section 162(m). For
any Performance Period for which a Plan Award is intended to be a Qualified
Performance Based Award, Performance Goals shall be established by the Committee
no later than 90 days after the beginning of the Performance Period to which the
Performance Goals pertain and while the attainment of the Performance Goals is
substantially uncertain, and in any event no later than the date 25% of the
Performance Period has elapsed.

         2.25 “Recipient” means an Associate who has received a Plan Award.

         2.26 “Restricted Stock” means Shares awarded to a Recipient pursuant to
a Plan Award of Restricted Stock that are subject to a Restriction and all
non-cash proceeds of those Shares that are subject to a Restriction.

         2.27 “Restricted Stock Right” means a right awarded to an Associate
that, subject to Section 8.2, may result in Associate’s ownership of Shares
upon, but not before, the lapse of Restrictions related thereto.

         2.28 “Restriction” means any restriction on a Recipient’s free
enjoyment of the Shares or other rights underlying a Plan Award. Restrictions
may be based on the passage of time or the satisfaction of performance criteria
or the occurrence of one or more events or conditions, and shall lapse
separately or in combination upon such conditions and at such time or times, in
installments or otherwise, as the Committee shall specify. Plan Awards subject
to a Restriction shall be forfeited if the Restriction does not lapse prior to
such date or the occurrence of such event or the satisfaction of such other
criteria as the Committee shall determine.

         2.29 “Section 16 Person” means any individual who is required to file
reports under Section 16 of the Exchange Act.

         2.30 “Securities Act” means the Securities Act of 1933, as amended and
the rules and regulations adopted thereunder.

         2.31 “Share” means a share of the common stock, $.10 par value per
share, of Wal-Mart.

         2.32 “Stock Appreciation Right” means a right granted to a Recipient
pursuant to the Stock Appreciation Rights feature of the Plan.

         2.33 “Subject Shares” means such term as defined in Section 3.1.



--------------------------------------------------------------------------------




Exhibit 10.1


SHARES SUBJECT TO THE PLAN

         3.1 Shares Subject to the Plan. Subject to Section 11.8, the sum of (a)
50,000,000 Shares plus (b) the number of remaining Shares under the 1998 Plan
(not subject to outstanding Plan Awards and not delivered out of Shares reserved
thereunder) as of the date of stockholder approval of the Plan (collectively,
the “Subject Shares”) are reserved for delivery under the Plan. The Subject
Shares may be authorized, but unissued Shares, treasury Shares held by Wal-Mart
or an Affiliate, or Shares acquired on the open market, including Shares
acquired on the open market by forwarding cash to an independent broker who will
purchase Shares on behalf, and in the name of the Recipient. Shares reserved for
delivery pursuant to a Plan Award or any rights thereto, whether under the 1998
Plan or the Plan, that expire, are forfeited or otherwise are no longer
exercisable or that are reacquired by Wal-Mart pursuant to the terms of the 1998
Plan, the Plan, or a Plan Award, may be the subject of a new Plan Award. No
fractional Shares may be delivered under the Plan.

         Notwithstanding the foregoing, (a) Shares already owned by a Recipient
and used to pay all or a portion of the exercise price of Shares subject to an
Option, and (b) any other Shares reacquired by Wal-Mart after such Shares have
been issued (or, in the case of Open Market Shares, have been delivered), other
than Restricted Stock that is forfeited or reacquired by Wal-Mart without lapse
of the Restrictions, shall not become Subject Shares to the extent such Shares
are withheld, tendered, or reacquired by Wal-Mart after June 3, 2015.


ADMINISTRATION

         4.1 Administration. The Committee will administer the Plan and will
grant all Plan Awards. The Plan and Plan Awards to Section 16 Persons shall be
administered by the Committee in compliance with Rule 16b-3 adopted under the
Exchange Act (“Rule 16b-3”).

         4.2 Duties and Powers. The Committee shall have these duties and powers
as to the Plan:

  (a) to establish rules, procedures, and forms governing the Plan;


  (b) to interpret and apply the provisions of the Plan and any Plan Award;


  (c) to recommend amendments of the Plan to the Board;


  (d) to determine those Associates who will be Recipients and what Plan Awards
will be made to them;


  (e) to set the terms and conditions of any Plan Award and to determine and
certify whether, and the extent to which, any such terms and conditions have
been satisfied;


  (f) to determine the Fair Market Value of the Shares;


  (g) to amend the terms of any Plan Award or to waive any conditions or
obligations of a Recipient under or with respect to any Plan Award;


  (h) to make such adjustments or modifications to Plan Awards to Recipients who
are working outside the United States as are advisable to fulfill the purposes
of the Plan or to comply with applicable local law and to establish sub-plans
for Associates outside




--------------------------------------------------------------------------------




Exhibit 10.1

  the United States with such provisions as are consistent with the Plan as may
be suitable in other jurisdictions;


  (i) to correct any defect or supply any omission; and


  (j) take any other action it deems necessary or advisable.


         4.3 Delegation. Except for the administration of Qualified Performance
Based Awards and matters under the Plan affected by Section 16 of the Exchange
Act and the rules adopted thereunder, the Committee may delegate ministerial
duties under the Plan to one or more administrators, who may be Associates of
Wal-Mart, and may delegate non-ministerial duties to an officer of Wal-Mart;
provided that the delegate of non-ministerial duties (a) shall not be authorized
to make Plan Awards to himself or herself, and (b) in any Fiscal Year shall not
make Plan Awards in excess of 100,000 Shares in the aggregate or 1,000 Shares to
any one Recipient.

         4.4 Determinations Binding. All actions taken or determinations made by
the Committee, in good faith, with respect to the Plan, a Plan Award or any
Notice of Plan Award shall not be subject to review by anyone, but shall be
final, binding and conclusive upon all persons interested in the Plan or any
Plan Award.


PARTICIPATION

         5.1 All Associates whom the Committee determines have the potential to
contribute significantly to the success of Wal-Mart or an Affiliate, are
eligible to participate in the Plan as well as Non-Management Directors, except
that Non-Management Directors may not receive Incentive Stock Options. An
Associate or non-management director may be granted one or more Plan Awards,
unless prohibited by applicable law and subject to the limitations under Code
Section 422 with respect to Incentive Stock Options. For any Performance Period
for which Plan Awards are intended to be Qualified Performance Based Awards, the
Committee shall designate the Associates eligible to be granted Plan Awards no
later than the 90th day of the Fiscal Year (or in the case of a Performance
Period other than a Fiscal year, after not later than the date 25% of the
Performance Period has elapsed).


STOCK OPTIONS

         6.1 Term of Options. Wal-Mart may grant Options covering Subject Shares
to Associates. The term of each Option shall be the term stated in the Notice of
Plan Award; provided, however, that in the case of an Incentive Stock Option,
the term shall be no more than 10 years from the date of grant unless the
Incentive Stock Option is granted to a Recipient who, at the time of the grant,
owns stock representing more than 10% of the voting power of all classes of
stock of Wal-Mart or any Parent/Subsidiary Corporation, in which case the term
may not exceed 5 years from the date of grant.

         Each Option shall be a Nonqualified Option unless designated otherwise
in the Notice of Plan Award. Notwithstanding the designation of an Option, if
the aggregate Fair Market Value of Shares subject to Incentive Stock Options
that are exercisable for the first time by a Recipient during a calendar year
exceeds $100,000 (whether due to the terms of the Plan Award, acceleration of
exercisability, miscalculation or error), the excess Options shall be treated as
Nonqualified Options.



--------------------------------------------------------------------------------




Exhibit 10.1

         6.2 Option Exercise Price and Consideration. The per Share exercise
price of an Option shall be determined by the Committee in its discretion,
except that the per Share exercise price for an Incentive Stock Option shall be
100% of the Fair Market Value of a Share on the date of grant except that, with
respect to an Incentive Stock Option granted to an Associate who owns stock
representing more than 10% of the voting power of all classes of stock of
Wal-Mart or any Parent/Subsidiary Corporation at the time of the grant, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant. The type of consideration in which the exercise
price of an Option is to be paid shall be determined by the Committee in its
discretion, and, in the case of an Incentive Stock Option, shall be determined
at the time of grant.

         6.3 Exercise of Options. An Option shall be deemed to be exercised when
the person entitled to exercise the Option gives notice of exercise to Wal-Mart
in accordance with the Option’s terms and Wal-Mart receives full payment for the
Shares as to which the Option is exercised or other provision for such payment
is made in accordance with procedures established by the Committee from time to
time.

         6.4 Termination of Employment. If a Recipient’s Continuous Status as an
Associate is terminated for any reason other than Cause, the Recipient may
exercise Options that are not subject to Restrictions as of the termination date
to the extent set out in Recipient’s Notice of Plan Award. Incentive Stock
Options may be exercised only within 60 days (or other period of time determined
by the Committee at the time of grant of the Option and not exceeding 3 months)
after the date of the termination (but in no event later than the expiration
date of the term of that Option as set forth in the Notice of Plan Award), and
only to the extent that Recipient was entitled to exercise the Incentive Stock
Option at the date of that termination. To the extent the Recipient is not
entitled to or does not exercise an Option at the date of that termination or
within the time specified herein or in the Notice of Plan Award, the Option
shall terminate. During a period for which the Recipient is subject to
administrative suspension from employment, the Recipient’s right to exercise
Options will be suspended.

         6.5 Disability of Recipient. Notwithstanding the provisions of the
immediately preceding paragraph, in the case of a Recipient’s Incentive Stock
Option, if the Recipient’s Continuous Status as an Associate is terminated as a
result of his or her total and permanent disability (as defined in Code Section
22(e)(3)), the Recipient may, but only within 12 months from the date of that
termination (but in no event later than the expiration date of the term of that
Option as set forth in the Notice of Plan Award), exercise an Incentive Stock
Option to the extent otherwise entitled to exercise it at the date of that
termination. To the extent the Recipient is not entitled to exercise an
Incentive Stock Option at the date of termination, or if Recipient does not
exercise that Incentive Stock Option to the extent so entitled within the time
specified herein, the Incentive Stock Option shall terminate.

         6.6 Non-transferability of Options. An Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner except by
testamentary devise or by the laws of descent or distribution or, in those
circumstances expressly permitted by the Committee, to a Permitted Transferree.
For this purpose, a “Permitted Transferree” means any member of the Immediate
Family of the Recipient, any trust of which all of the primary beneficiaries are
the Recipient or members of his or her Immediate Family or any partnership of
which all of the



--------------------------------------------------------------------------------




Exhibit 10.1

partners or members are the Recipient or members of his or her Immediate Family.
The “Immediate Family” of a Recipient means the Recipient’s spouse, children,
stepchildren, grandchildren, parents, stepparents, siblings, grandparents,
nieces and nephews, or the spouse of any of the foregoing individuals.

         6.7 Withholding. The Committee may withhold in accordance with Section
11.9 any amounts necessary to collect any withholding taxes upon any taxable
event relating to an Option.


RESTRICTED STOCK

         7.1 Grant of Restricted Stock. Wal-Mart may grant Restricted Stock to
those Associates the Committee may select in its sole discretion. Each Plan
Award of Restricted Stock shall have those terms and conditions that are
expressly set forth in, or are required by, the Plan and any other terms and
conditions as the Committee may determine in its discretion.

         7.2 Dividends; Voting. While any Restriction applies to any Recipient’s
Restricted Stock, (a) unless the Committee provides otherwise, the Recipient
shall receive the dividends paid on the Restricted Stock and shall not be
required to return those dividends to Wal-Mart in the event of the forfeiture of
the Restricted Stock, (b) the Recipient shall receive the proceeds of the
Restricted Stock in any stock split, reverse stock split, recapitalization, or
other change in the capital structure of Wal-Mart, which proceeds shall
automatically and without need for any other action become Restricted Stock and
be subject to all Restrictions then existing as to the Recipient’s Restricted
Stock and (c) the Recipient shall be entitled to vote the Restricted Stock
during the Restriction period.

         7.3 Delivery of Restricted Stock. The Restricted Stock will be
delivered to the Recipient subject to the understanding that while any
Restriction applies to the Restricted Stock, the Recipient shall not have the
right to sell, transfer, assign, convey, pledge, hypothecate, grant any security
interest in or mortgage on, or otherwise dispose of or encumber any shares of
Restricted Stock or any interest therein. As a result of the retention of rights
in the Restricted Stock by Wal-Mart, except as required by any law, neither any
shares of the Restricted Stock nor any interest therein shall be subject in any
manner to any forced or involuntary sale, transfer, conveyance, pledge,
hypothecation, encumbrance, or other disposition or to any charge, liability,
debt, or obligation of the Recipient, whether as the direct or indirect result
of any action of the Recipient or any action taken in any proceeding, including
any proceeding under any bankruptcy or other creditors’ rights law. Any action
attempting to effect any transaction of that type shall be void.

         7.4 Forfeiture. Unless expressly provided for in the Plan Award, any
Restricted Stock held by the Recipient at the time the Recipient ceases to be an
Associate for any reason shall be forfeited by the Recipient to Wal-Mart and
automatically re-conveyed to Wal-Mart.

         7.5 Withholding. The Committee may withhold in accordance with Section
11.9 any amounts necessary to collect any withholding taxes upon any taxable
event relating to Restricted Stock.

         7.6 Compliance with Law. The making of Plan Award of Restricted Stock
and delivery of any Restricted Stock is subject to compliance by Wal-Mart with
all applicable laws. Wal-Mart need not issue or transfer Restricted Stock
pursuant to the Plan unless Wal-Mart’s legal counsel has approved all legal
matters in connection with the delivery of the Restricted Stock.



--------------------------------------------------------------------------------




Exhibit 10.1

         7.7 Evidence of Share Ownership. The Restricted Stock will be
book-entry Shares only unless the Committee decides to issue certificates to
evidence shares of the Restricted Stock. Any stock certificate(s) representing
the Restricted Stock issued to a Recipient that is so issued shall bear the
following legend:

  THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2005 (THE “PLAN”) AND ARE SUBJECT
TO SUBSTANTIAL RESTRICTIONS ON THEIR TRANSFER AND TO FORFEITURE TO WAL-MART
STORES, INC. IF CERTAIN CONDITIONS ARE NOT MET. THOSE RESTRICTIONS AND
CONDITIONS ARE SET FORTH IN THE PLAN AND IN THE PLAN AWARD OF RESTRICTED STOCK
PURSUANT TO WHICH THOSE SHARES WERE ISSUED TO THE REGISTERED HOLDER THEREOF.


  Wal-Mart will place stop-transfer instructions with respect to all Restricted
Stock on its stock transfer records.


         7.8 Deferral of Restricted Stock. At the time of grant of Restricted
Stock (or at such earlier or later time as the Committee determines to be
appropriate in light of the provisions of Code Section 409A), the Committee may
permit a) Recipient of a Restricted Stock Award to defer his or her Restricted
Stock in accordance with rules and procedures established by the Committee.
Alternatively, the Committee may, in its discretion and at the times provided
above, permit an individual who would have been a Recipient of a Plan Award of
Restricted Stock, to elect instead to receive an equivalent Plan Award of
Restricted Stock Rights and may permit the Recipient to elect to defer receipt
of Shares under the Restricted Stock Rights in accordance with Section 8.8.


RESTRICTED STOCK RIGHTS

         8.1 Grant of Restricted Stock Rights. Wal-Mart may grant Restricted
Stock Rights to those Associates as the Committee may select in its sole
discretion. Each Plan Award of Restricted Stock Rights shall have those terms
and conditions that are expressly set forth in, or are required by, the Plan and
the Notice of Plan Award, as the Committee may determine in its discretion. The
Restrictions imposed shall take into account potential tax treatment under Code
Section 409A.

         8.2 Issuance of Restricted Stock Rights. Until the Restricted Stock
Right is released from Restrictions and any Shares subject to that right are
delivered to the Associate, the Associate shall not have any beneficial
ownership in any Shares subject to the Restricted Stock Right, nor shall the
Associate have the right to sell, transfer, assign, convey, pledge, hypothecate,
grant any security interest in or mortgage on, or otherwise dispose of or
encumber any Restricted Stock Right or any interest therein. Except as required
by any law, no Restricted Stock Right nor any interest therein shall be subject
in any manner to any forced or involuntary sale, transfer, conveyance, pledge,
hypothecation, encumbrance, or other disposition or to any charge, liability,
debt, or obligation of the Associate, whether as the direct or indirect result
of any action of the Associate or any action taken in any proceeding, including
any proceeding under any bankruptcy or other creditors’ rights law. Any action
attempting to effect any transaction of that type shall be void.



--------------------------------------------------------------------------------




Exhibit 10.1

         8.3 Payments to Recipients. Upon the lapse of the Restrictions, the
Recipient of Restricted Stock Rights shall, except as noted below, be entitled
to receive, as soon as administratively practical, (a) that number of Shares
subject to the Plan Award that are no longer subject to Restrictions, (b) in
cash in an amount equal to the Fair Market Value on the date the Plan Award is
settled of the number of Shares subject to the Plan Award that are no longer
subject to Restrictions, or (c) any combination of cash and Shares, as the
Committee shall determine in its sole discretion and specify at the time the
Plan Award is granted. Where in the judgment of the Committee, it is in the
interests of Wal-Mart to do so, a grant of Restricted Stock Rights may provide
that Wal-Mart purchase Shares on the open market on behalf of an Associate in
accordance with Section 11.1 (“Open Market Shares”).

         8.4 Forfeiture. Restricted Stock Rights and the entitlement to Shares,
cash, or any combination thereunder will be forfeited and all rights of an
Associate to such Restricted Stock Rights and the Shares thereunder will
terminate if the applicable Restrictions are not satisfied.

         8.5 Limitation of Rights. A Recipient of Restricted Stock Rights is not
entitled to any rights of a holder of the Shares (e.g., voting rights and
dividend rights), prior to the receipt of such Shares pursuant to the Plan. The
Committee may, however, provide in the Notice of Plan Award that the Recipient
shall be entitled to receive dividend equivalent payments on Restricted Stock
Rights, on such terms and conditions as the Notice of Plan Award shall specify.

         8.6 Withholding. The Committee may withhold in accordance with Section
11.9 any amounts necessary to collect any withholding taxes upon any taxable
event relating to the Restricted Stock Right.

         8.7 Compliance with Law. The granting of Restricted Stock Rights and
the delivery of any Shares or the purchase of Open Market Shares subject thereto
is subject to compliance by Wal-Mart with all applicable laws.

         8.8 Deferral of Restricted Stock Rights. At the time of grant of
Restricted Stock Rights (or at such earlier or later time as the Committee
determines to be appropriate in light of the provisions of Code Section 409A),
the Committee may permit the Recipient to elect to defer receipt of the Shares
or cash to be delivered upon lapse of the Restrictions applicable to the
Restricted Stock Rights in accordance with rules and procedures established by
the Committee. Such rules and procedures shall take into account potential tax
treatment under Code Section 409A, and may provide for payment in Shares or
cash.


STOCK APPRECIATION RIGHTS

         9.1 Grant. Wal-Mart may grant Stock Appreciation Rights to those
Associates as the Committee selects in its sole discretion, on any terms and
conditions the Committee deems desirable. A Recipient granted a Stock
Appreciation Right will be entitled to receive payment in an amount equal to (a)
the excess of the Fair Market Value of a Share on the date on which the
Recipient properly exercises Stock Appreciation Rights that are no longer
subject to Restrictions over the Fair Market Value of a Share on the date of
grant of the Recipient’s Stock Appreciation Rights, (b) a predetermined amount
that is less than that excess, or (c) to the extent the Committee deems
appropriate in light of potential taxes under Code Section 409A, any other
amount as may be set by the Committee, multiplied by the number of Stock
Appreciation Rights



--------------------------------------------------------------------------------




Exhibit 10.1

as to which the Recipient exercises the Stock Appreciation Right. The Committee
may provide that payment with respect to an exercised Stock Appreciation Right
may occur on a date which is different than the exercise date, and may provide
for additional payment in recognition of the time value of money and any delay
between the exercise date and the payment date.

         9.2 Award Vesting and Forfeiture. The Committee shall establish the
Restrictions, if any, applicable to Stock Appreciation Rights. Stock
Appreciation Rights and the entitlement to Shares thereunder will be forfeited
and all rights of an Associate to such Stock Appreciation Rights and the Shares
thereunder will terminate if any applicable Restrictions in the Plan or Notice
of Plan Award are not satisfied.

         9.3 Beneficial Ownership. The Recipient of any Stock Appreciation
Rights shall not have any beneficial ownership in any Shares subject to such
Plan Awards until Shares are delivered in satisfaction of the Plan Award nor
shall the Recipient have the right to sell, transfer, assign, convey, pledge,
hypothecate, grant any security interest in or mortgage on, or otherwise dispose
of or encumber any Stock Appreciation Rights or any interest therein. Except as
required by any law, neither the Stock Appreciation Rights nor any interest
therein shall be subject in any manner to any forced or involuntary sale,
transfer, conveyance, pledge, hypothecation, encumbrance, or other disposition
or to any charge, liability, debt, or obligation of the Recipient, whether as
the direct or indirect result of any action of the Recipient or any action taken
in any proceeding, including any proceeding under any bankruptcy or other
creditors’ rights law. Any action attempting to effect any transaction of that
type shall be void.

         9.4 Election to Receive Payments. A Recipient of a Stock Appreciation
Right may elect to receive a payment to which the Recipient is entitled under
the Plan Award by giving notice of such election to the Committee in accordance
with the rules established by the Committee.

         9.5 Payments to Recipients. Subject to the terms and conditions of the
Notice of Plan Award granting the Stock Appreciation Rights, a payment to a
Recipient with respect to Stock Appreciation Rights may be made (a) in cash, (b)
in Shares having an aggregate Fair Market Value on the date on which the Stock
Appreciation Rights are settled equal to the amount of the payment to be made
under the Plan Award, or (c) any combination of cash and Shares, as the
Committee shall determine in its sole discretion and specify at the time the
Plan Award is granted. The Committee shall not make any payment in Shares if
such payment would result in any adverse tax or other legal effect as to this
Plan or Wal-Mart.

         9.6 Limitation of Rights. A Recipient of Stock Appreciation Rights is
not entitled to any rights of a holder of the Shares (e.g. voting rights and
dividend rights), prior to the receipt of such Shares pursuant to the Plan.

         9.7 Withholding. The Committee may withhold in accordance with Section
11.9 any amounts necessary to collect any withholding taxes upon any taxable
event relating to the Stock Appreciation Rights.

         9.8 Deferral of Stock Appreciation Rights. At the time of grant of a
Plan Award of Stock Appreciation Rights (or at such earlier or later time as
would the Committee determines to be appropriate in light of the provisions of
Code Section 409A), the Committee may permit a Recipient to elect to defer the
Shares or cash to be delivered in settlement of a Stock



--------------------------------------------------------------------------------




Exhibit 10.1

Appreciation Right in accordance with rules and procedures established by the
Committee. Such rules and procedures shall take into account potential tax
treatment under Code Section 409A.


PERFORMANCE SHARES

         10.1 Grant. Wal-Mart may grant Performance Shares to such Associates as
it may select in its sole discretion, on any terms and conditions the Committee
deems desirable. Each Plan Award of Performance Shares shall have those terms
and conditions that are expressly set forth in, or are required by, the Plan and
Notice of Plan Award.

         10.2 Performance Goals. The Committee shall set Performance Goals
which, depending on the extent to which they are met during a Performance
Period, will determine the number of Performance Shares that will be delivered
to the Recipient at the end of the Performance Period. The Performance Goals
shall be set at threshold, target, and maximum performance levels, with the
number of Performance Shares to be delivered tied to the degree of attainment of
the various performance levels under the various Performance Goals during the
Performance Period. No payment shall be made with respect to a Performance Share
if the threshold performance level is not attained.

         10.3 Beneficial Ownership. The Recipient of any Plan Award of
Performance Shares shall neither have any beneficial ownership in any Shares
subject to such Plan Awards until Shares are delivered in satisfaction of the
Plan Award nor shall the Recipient have the right to sell, transfer, assign,
convey, pledge, hypothecate, grant any security interest in or mortgage on, or
otherwise dispose of or encumber any Plan Award of Performance Shares or any
interest therein. Except as required by any law, neither the Performance Shares
nor any interest therein shall be subject in any manner to any forced or
involuntary sale, transfer, conveyance, pledge, hypothecation, encumbrance, or
other disposition or to any charge, liability, debt, or obligation of the
Recipient, whether as the direct or indirect result of any action of the
Recipient or any action taken in any proceeding, including any proceeding under
any bankruptcy or other creditors’ rights law. Any action attempting to effect
any transaction of that type shall be void.

         10.4 Determination of Achievement of Performance Goals. The Committee
shall, promptly after the date on which the necessary financial, individual or
other information for a particular Performance Period becomes available,
determine and certify the degree to which each of the Performance Goals have
been attained.

         10.5 Payment of Performance Shares. After the applicable Performance
Period has ended, the Recipient of a Plan Award of Performance Shares shall be
entitled to payment based on the performance level attained with respect to the
Performance Goals applicable to the Plan Award of Performance Shares. The
Committee may, in its sole discretion, reduce, eliminate, or increase any amount
or Shares under a Plan Award of Performance Shares for any individual or group,
except that such amount or Shares intended to be a Qualified Performance Based
Award may not be increased above the amount provided in the Notice of Plan
Award. Unless deferred in accordance with Section 10.9, Performance Shares shall
be settled as soon as practicable after the Committee determines and certifies
the degree of attainment of Performance Goals for the Performance Period.

         The Committee shall have the discretion and authority to make
adjustments to any Plan Award of Performance Shares in circumstances where,
during the Performance Period: (a) a



--------------------------------------------------------------------------------




Exhibit 10.1

Recipient leaves Wal-Mart or an Affiliate and is subsequently rehired; (b) a
Recipient transfers between eligible positions with different Incentive
Percentages or Performance Goals; (c) a Recipient transfers to a position not
eligible to participate in the Plan; (d) a Recipient becomes eligible, or ceases
to be eligible, for an incentive from another incentive plan maintained by
Wal-Mart or an Affiliate; (e) a Recipient is on a leave of absence; and (f)
similar circumstances deemed appropriate by the Committee, consistent with the
purpose and terms of the Plan; provided, however, that the Committee shall not
be authorized to increase the amount of the Plan Award of Performance Shares
payable to a Covered Employee that would otherwise be payable if the amount was
intended to be Qualified Performance Based Award.

         10.6 Payments to Recipients. Subject to the terms and conditions of the
Notice of Plan Award, payment to a Recipient with respect to a Plan Award of
Performance Shares may be made (a) in Shares, (b) in cash or by check equal to
the Shares’ Fair Market Value on the date the Performance Shares are settled, or
(c) any combination of cash and Shares, as the Committee shall determine at any
time in its sole discretion.

         10.7 Limitation of Rights. A Recipient of a Plan Award of Performance
Shares is not entitled to any rights of a holder of the Shares (e.g. voting
rights and dividend rights), prior to the receipt of such Shares pursuant to the
Plan. No dividend equivalents will be paid with respect to Performance Shares.

         10.8 Withholding. The Committee may withhold in accordance with Section
11.9 any amounts necessary to collect any withholding taxes upon any taxable
event relating to Performance Shares.

         10.9 Deferral of Shares or Payout. At the time of grant of Performance
Shares (or at such earlier or later time as the Committee determines to be
appropriate in light of Code Section 409A), the Committee may permit the
Recipient to elect to defer delivery of Shares (or payment of cash) with respect
to the Plan Award in accordance with such rules and procedures established by
the Committee. Such rules and procedures shall take into account potential tax
treatment under Code Section 409A.


MISCELLANEOUS

         11.1 Issuance of Stock Certificates; Book-Entry; or Purchase of Stock.

  (a) If a Recipient has the right to the delivery of any Shares pursuant to any
Plan Award, Wal-Mart shall issue or cause to be issued a stock certificate or a
book-entry crediting Shares to the Recipient’s account promptly upon the
exercise of the Plan Award or the right arising under the Plan Award.


  (b) A Recipient’s right to Open Market Shares pursuant to a Plan Award of
Restricted Stock Rights, shall not be satisfied by Wal-Mart’s delivery of Shares
but rather Wal-Mart shall purchase the Shares on the open market on behalf of
the Associate by forwarding cash to an independent broker who will in turn
purchase the Shares on the open market on behalf, and in the name, of the
Associate.




--------------------------------------------------------------------------------




Exhibit 10.1

         11.2 Compliance with Code Section 162(m).

  (a) To the extent awards to Covered Employees are intended to be Qualified
Performance Based Awards, the material terms of the Performance Goals under
which awards are paid (and any material changes in material terms) shall be
disclosed to and approved by Wal-Mart’s stockholders in a separate vote.
Material terms include the eligible Associates specified in Section 5.1, the
Performance Measures pursuant to which the Performance Goals are set, and the
maximum amount of compensation that could be paid to any Covered Employee or the
formula used to calculate the amount of compensation to be paid to the Covered
Employee if the Performance Goal is attained.


  (b) Performance Measures must be disclosed to and reapproved by the
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders previously approved the
Performance Measures. If applicable laws change to permit Committee discretion
to alter the governing Performance Measures without conditioning deductibility
on obtaining stockholder approval (or reapproval) of any changes, the Committee
shall have sole discretion to make changes without obtaining stockholder
approval or reapproval.


  (c) Whenever the Committee determines that it is advisable to grant or pay
awards that do not qualify as Qualified Performance Based Awards, the Committee
may make grants or payments without satisfying the requirements of Code Section
162(m).


  (d) The Committee may establish rules and procedures providing for the
automatic deferral of Shares or other Plan payouts of Recipients who are Covered
Employees as necessary to avoid a loss of deduction under Code Section
162(m)(1). Settlement of Plan Awards after deferral shall be at a time
consistent with not triggering taxes under Section 409A of the Internal Revenue
Code.


  (e) No Recipient may be granted a Plan Award denominated in Shares with
respect to a number of Shares in any one Fiscal Year which when added to the
Shares subject to any other Plan Award denominated in Shares granted to such
Recipient in the same Fiscal Year would exceed 2,000,000 Shares; provided,
however, that if the Performance Period applicable to a Plan Award exceeds
twelve months, the 2,000,000 Share limit shall apply to each 12-month period in
the Performance Period. If an Award denominated in Shares is cancelled, the
cancelled Award continues to count against the maximum number of Shares for
which an Award denominated in Shares may be granted to a Recipient in any Fiscal
Year. The Share limit shall be adjusted to the extent necessary to reflect
adjustments to Shares required by Section 11.8.


         11.3 Termination of Employment. Except as otherwise expressly set forth
in the Plan, the Committee shall determine the effect of the termination of a
Recipient’s employment, or a Recipient’s disability or death, on the lapse of
any Restrictions contained in a Plan Award made to the Recipient. During a
period for which the Recipient is subject to administrative suspension, a
Recipient’s right to exercise or receive payment for any rights under any Plan
Award or the vesting of any rights under any Plan Award shall be suspended.

         11.4 Forfeiture for Cause. Notwithstanding anything to the contrary
contained in the Plan, any Recipient upon a finding of “Cause” by the Committee
shall forfeit all Plan Awards



--------------------------------------------------------------------------------




Exhibit 10.1

(and rights thereunder) and Restricted Stock granted under the Plan, whether or
not vested or otherwise exercisable.

         11.5 Death of Recipient. If a Recipient dies, the Recipient’s Plan
Award may be exercised, in accordance with its terms or as allowed by law, by
the Recipient’s estate or by a person who acquired the right to exercise the
Plan Award by bequest or inheritance, but only to the extent provided in the
Notice of Plan Award, or as the Committee may otherwise permit consistent with
the terms of the Plan. Unless otherwise provided in Notice of Plan Award, (a)
Plan Awards may be exercised after death only to the extent the Recipient was
otherwise entitled to exercise the Plan Award at the date of the Recipient’s
death and only if exercised within 12 months after the Recipient’s death, and
(b) to the extent a Plan Award was unvested at the date of death, the Plan Award
shall terminate.

         11.6 Limitations on Liability and Award Obligations. Receiving a Plan
Award or being the owner of any Plan Award of an Option, Restricted Stock,
Restricted Stock Rights, Stock Appreciation Right, or Performance Share shall
not:

  (a) give a Recipient any rights except as expressly set forth in the Plan or
in the Plan Award and except as a stockholder of Wal-Mart as set forth herein as
to the Restricted Stock only;


  (b) as to Shares deliverable on the exercise of an Option, Stock Appreciation
Rights or Performance Shares payable in Shares, until the delivery (as evidenced
by the appropriate entry on the books of Wal-Mart of a duly authorized transfer
agent of Wal-Mart) of the Shares issued upon settlement of an Option, Stock
Appreciation Right, or Performance Share give the Recipient the right to vote,
or receive dividends on, the Shares to be delivered upon settlement or any other
rights as a stockholder with respect to the Shares underlying such Plan Awards,
notwithstanding the exercise of the Option, Stock Appreciation Right, or
Performance Share;


  (c) be considered a contract of employment or give the Recipient any right to
continued employment, or to hold any position, with Wal-Mart or any Affiliate;


  (d) create any fiduciary or other obligation of Wal-Mart or any Affiliate to
take any action or provide to the Recipient any assistance or dedicate or permit
the use of any assets of Wal-Mart or any Affiliate that would permit the
Recipient to be able to attain any performance criteria stated in the
Recipient’s Plan Award;


  (e) create any trust, fiduciary or other duty or obligation of Wal-Mart or any
Affiliate to engage in any particular business, continue to engage in any
particular business, engage in any particular business practices or sell any
particular product or products; or


  (f) create any obligation of Wal-Mart or any Affiliate that shall be greater
than the obligations of Wal-Mart or that Affiliate to any general unsecured
creditor of Wal-Mart or the Affiliate.


         If Wal-Mart or an Affiliate terminates a Recipient’s employment with
Wal-Mart or the Affiliate, the potential value of any Plan Award that must be
returned to Wal-Mart will not be an



--------------------------------------------------------------------------------




Exhibit 10.1

element of any damages that the Recipient may have for any termination of
employment or other relationship in violation of any contractual or other rights
the Recipient may have.

         11.7 No Liability of Committee Members. Consistent with Article VI of
Wal-Mart’s Amended and Restated Bylaws, Wal-Mart shall indemnify and hold
harmless each member of the Committee and each other officer and director of
Wal-Mart or any Affiliate that has any duty or power relating to the
administration of the Plan against any liability, obligation, cost, or expense
incurred by that person arising out of any act or omission to act in connection
with the Plan or any Plan Award if he or she acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interest of Wal-Mart.
Indemnification of Associates and agents shall be determined pursuant to the
requirements Article VI of Wal-Mart’s Amended and Restated Bylaws.

         11.8 Adjustments upon Changes in Capitalization or Merger. Subject to
any required action by the Wal-Mart stockholders, the number and type of Shares
(or other securities or property) covered by each Plan Award, and the number and
type of Shares (or other securities or property) which have been authorized for
delivery under the Plan, but as to which no Plan Awards have yet been granted or
which have been returned to the Plan upon cancellation or expiration of a Plan
Award, the price per Share covered by any outstanding Plan Award that includes
in its terms a price per Share, and the number of Shares with respect to which
Plan Awards may be granted to an individual shall be proportionately adjusted to
reflect an extraordinary dividend or other distribution (whether in the form of
cash, Shares, or other securities or property), stock split, reverse stock
split, merger, reorganization, subdivision, consolidation or reduction of
capital, recapitalization, consolidation, split-up, spin-off, combination or
reclassification of the Shares, or any other increase or decrease in the number
of outstanding Shares effected without receipt of consideration by Wal-Mart,
issuance or warrants or other rights to purchase Shares or other securities of
Wal-Mart or other similar corporate transaction or event that affects the Shares
such that an adjustment is determined by the Committee to be appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. That adjustment shall be made by
the Committee, whose determination shall be final, binding and conclusive as to
every person interested under this plan. Except as expressly provided herein, no
issuance by Wal-Mart of Shares of stock of any class, or securities convertible
into Shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of Shares subject to
a Plan Award.

         11.9 Tax Withholding. Whenever taxes are to be withheld in connection
with the exercise or settlement of a Plan Award or for any other reason in
connection with a Plan Award, the Committee may permit the Recipient to elect to
make payment for the withholding of federal, state, and local taxes (including
Social Security and Medicare (“FICA”) taxes by one or a combination of the
following methods: (a) payment in cash of the amount to be withheld, (b)
requesting Wal-Mart to withhold from Shares that would otherwise be delivered in
settlement of a Plan Award payable in Shares (or upon the lapse of Restrictions
on a Plan Award) a number of Shares having a Fair Market Value on the date the
withholding obligation arises no greater than the amount to be withheld, (c)
transfer of unencumbered Shares owned by the Recipient in circumstances
permitted by the Committee, or (d) withholding from any cash compensation
otherwise due to the Recipient. The Committee may set limits on the amount of
withholding to be satisfied through withholding of Shares, e.g., the Committee
may require that only the



--------------------------------------------------------------------------------




Exhibit 10.1

minimum withholding be satisfied in Shares, and may prohibit withholding from
Open Market Shares in Canada or other countries. Any fractional Share amount
must be paid in cash or withheld from compensation otherwise due to the
Recipient.

         11.10 Amendment and Termination of the Plan. The Board may amend or
terminate the Plan at any time without the approval of the Recipients or any
other person, except to the extent any action of that type is required to be
approved by the stockholders of Wal-Mart under applicable law, listing
standards, or in connection with any outstanding Qualified Performance Based
Awards.

         11.11 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Arkansas, except that any matters
relating to the internal governance of Wal-Mart shall be governed by the
Delaware General Corporation Law, as amended.

         11.12 Superseding Existing Plans. Effective Date and Transition. The
Plan, as set forth herein, was approved by the Board on March 3, 2005, to be
effective January 1, 2005, subject to the approval of a majority of the
outstanding Shares at Wal-Mart’s 2005 Annual Shareholders’ Meeting. The 1998
Plan was initially approved by the Board on, and was effective as of, March 5,
1998, and was subsequently approved by the holders of a majority of the
outstanding Shares at Wal-Mart’s 1998 Annual Shareholders’ Meeting, with
80,000,000 Shares made available for delivery in settlement of Plan Awards, of
which up to 16,000,000 Shares were made available for grant as Restricted Stock.

         11.13 Funding. To the extent the Plan is subject to the Employee
Retirement Income Security Act of 1974 (“ERISA”), it is intended to be (and will
be administered as) an unfunded employee pension plan benefiting a select group
of management or highly compensated employees under the provisions of ERISA. It
is intended that the Plan be “unfunded” for federal tax purposes and for
purposes of Title I of ERISA.



--------------------------------------------------------------------------------